GREENWOOD, Judge
(concurring and dissenting):
4 39 I concur with Judge Jackson's opinion except for the remand for a best interest hearing. In that respect, I agree with Judge Thorne's dissenting opinion. I write to express a third view in this case that presents troubling facts and difficult legal issues.
140 I agree with Judge Jackson that the duress standard articulated in Andreini v. Hultgren, 860 P.2d 916 (Utah 1993), must be applied. Even before Andreini, the Utah Supreme Court stated that contract principles are applicable in a proceeding to revoke consent to adoption when duress is alleged. See In re S., 572 P.2d 1370, 1374 (Utah 1977) (citing In re Adoption of F., 26 Utah 2d 255, 259-60, 488 P.2d 180, 132-33 (1971)). Both of these cases were decided after In re Adoption of D., 122 Utah 525, 252 P.2d 223 (1953), relied on by the trial court.1 Consequently, Andreini is binding precedent from the Utah Supreme Court. I therefore reluctantly agree that the trial court, on remand, should reexamine the findings of fact it previously entered, to determine if the three part An-dreini test is met. My reluctance stems from the extensive findings of fact already entered and detailed in Judge Thorne's dissenting opinion. In my view, the findings come very close to establishing duress as a matter of law. However, I defer to the trial court, having heard and observed the witnesses, to make that determination.
T41 I am in agreement with Judge Thorne that remanding for a best interest hearing is unnecessary. On page 49 of the trial court's Amended Findings of Fact, Conclusions of Law and Order, the court addresses the children's best interest under the heading, "The Welfare of the Child." In this section, the trial court states that the evidence was insufficient to persuade it that Mother "had failed to give her children the attention and love they need or has been unwilling or unable to care for them." The trial court further states "that because [Mother] has been and is now willing and able to care for the children and meet their needs, the best interests of the children will best be served by being in the custody of their natural mother." There is further detail in the court's findings that supports this conclusion. Thus, the court conducted an "evidentiary hearing" and "determine[d] who should have custody of the child[ren], in accordance with the child[ren]'s best interest." Utah Code Ann. § 78-30-4.16(2)(a) (2002). Furthermore, section 78-80-4.16(2)(a) does not require a separate or subsequent best interest hearing. Thus, the statute does not preclude holding only one evidentiary hearing, from which the trial court may determine both if the adoption petition should be granted and what is in the child's best interest.
11 42 Lastly, I am in agreement with Judge Thorne that the legislature may wish to reexamine the requirement of a best interest hearing in cases such as this. Here, Mother *1031sought to revoke her consent, claiming duress, within two months of signing the consent. Her children, who were not infants, could have been quickly restored to her, except for the proceedings and trial that followed. This is quite unlike the nationally reported cases that may have prompted the legislature to adopt this statute, where children had been in adoptive homes for years and then were uprooted after lengthy court proceedings by a natural parent who may have been deceived or deprived of notice in some manner. Under the current statute, Mother would have to compete with a couple who had custody of her children for only a few months, to establish that the children would be best served by restoring custody to her. This burden would fall on Mother despite the fact that no court had determined that she was in any way unfit. In In re Adoption of B.O., 927 P.2d 202 (Utah Ct.App.1996), this court observed that both the United States Supreme Court and the Utah Supreme Court have held that "an involuntary termination of parental rights, based solely on a showing of the best interest of the child, [is] violative of a [biological parent's] constitutionally protected parental rights." Id. at 207 (citing Santosky v. Kramer, 455 U.S. 745, 753-55, 102 S.Ct. 1388, 1394-95, 71 L.Ed.2d 599 (1982); In re J.P., 648 P.2d 1364, 1372-74 (Utah 1982)). The court further observed, however, that " 'the state, as parens patrige, has the authority and obligation to assume a parental role after the natural parent has been shown to be unfit or dysfunctional; and that parental prerogatives cannot, at that extreme point, frustrate the state in discharging its duty." " Id. at 208 (quoting J.P., 648 P.2d at 1377). I hope these observations may be helpful to the legislature in considering refinements to section 78-30-4.16 and in the difficult task of establishing policy balancing the interests of children and parents.

. In my view, the Andreini standard applies regardless of whether the issue of duress is raised by a motion to intervene or a rule 60(b) motion. See Utah R. Civ. P. 60. However, the standard of review we apply may differ depending on the type of motion.